        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 1 of 17




       AFFIDAVIT OF SPECIAL AGENT WILLIAM NOONAN IN SUPPORT OF
                  APPLICATION6 FOR SEARCH WARRANTS

       I, Special Agent William Noonan, state:

                                           Introduction

       1.     I am currently investigating Roosevelt FERNANDEZ in connection with several

fraud schemes, including but not limited to (a) a scheme to file fraudulent tax returns in the names

of various taxpayers in an effort to obtain fraudulent tax refunds to which he was not entitled (the

“Tax Return Scheme”); and (b) a scheme to file fraudulent applications for Economic Injury

Disaster Loan (“EID Loan”) funds via the Small Business Administration (“SBA”) (the “EID Loan

Scheme”).1

       2.     Based on this investigation, I believe that FERNANDEZ has committed various

federal criminal crimes in violation of, inter alia, 18 U.S.C. §§ 641 (theft of government funds),

1028A (aggravated identity theft), 1341 (mail fraud), 1343 (wire fraud), and 1344 (bank fraud), as

well as 26 U.S.C. § 7206 (false returns) (collectively, the “Target Offenses”).

       3.     FERNANDEZ has been charged with one count of wire fraud and one count of

aggravated identity theft in connection with the Tax Return Scheme. An affidavit I signed on

December 2, 2020 in Case 20-mj-4290-DHH is attached as Exhibit 1 and is hereby incorporated

by reference herein.


1
  I am also aware of evidence that FERNANDEZ engaged in a scheme to make fraudulent
claims on unclaimed property to which he in fact had no legal right (the “Unclaimed Property
Scheme”). For example, on or about July 26, 2018, a claim was filed on the State of
California’s unclaimed property website for unclaimed property in the name of a person with
initials AG. Based on this claim, a check dated August 14, 2018 was issued to AG in the
amount of $4,450.96. On September 19, 2018, the check was deposited into a Santander
account (number ending -4995), which is held in the name FERNANDEZ dba Fernandez
International at 120 Bridge Street in Salem, MA. AG has indicated that she did not make a
claim on that unclaimed property, nor did she authorize anyone to make a claim on that property
on her behalf.
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 2 of 17




       4.     This affidavit is being submitted in support of applicationV for warrants to search

electronic equipment, specifically two mobile phones seized from FERNANDEZ at Boston Logan

International Airport on January 12, 2021 (“the FERNANDEZ Phones”) that are in the possession

of law enforcement investigators, as described in Attachment A. There is probable cause to

believe that the FERNANDEZ Phones contain evidence, fruits, and instrumentalities of the Target

Offenses, as described in Attachment B.

       5.     The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from government agencies and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested search warrants and does not set forth all of my knowledge about this matter.

    Probable Cause to Believe That FERNANDEZ Engaged in the Tax Return Scheme

       6.     Exhibit 1 sets forth probable cause to believe that FERNANDEZ engaged in a

scheme to defraud involving the filing of numerous false tax returns, that this scheme involved

one or more interstate wires, mailings, and financial institutions,2 and that this scheme involved

the fraudulent depositing of a CARES Act Economic Income Payment into a business checking

account controlled by FERNANDEZ (the “Santander Business Checking Account,” with account

number ending -4987).

       7.     In addition to the fraudulent returns specifically referenced in Exhibit 1, I believe

that FERNANDEZ was responsible for various other fraudulent returns seeking refunds totaling

more than $620,000. For example:



2
 I understand that, at all relevant times, the deposits of Santander were insured by the Federal
Deposit Insurance Corporation.

                                                 2
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 3 of 17




          a. An IP address associated with FERNANDEZ (71.192.190.209) was responsible for

              filing the following 2018 1040 returns, each of which listed the taxpayer’s address

              as 120 Bridge Street in Salem, Massachusetts3:

              TaxpayerInitials   RefundSought
              E.M.                $12,050
              M.G.                $9,949
              R.C.                $14,548
              R.F.                $12,812
              W.G.                $15,933
              P.V.                $15,604
              C.B.                $8,728
              L.M.                $14,125
              M.J.                $14,173
              J.M.                $15,787
              Total               $133,709


          b. An IP address associated with FERNANDEZ (71.192.190.209) was responsible for

              filing the following 2018 Massachusetts returns, each of which listed the taxpayer’s

              address as being at 120 Bridge Street:

              TaxpayerInitials   RefundSought
              M.G.                $9,970
              L.M.                $12,756
              E.S.                $10,110
              E.M.                $13,675
              J.M.                $11,734
              P.V.                $8,739
              C.B.                $10,592
              M.J.                $13,806
              R.C.                $13,545
              W.G.                $10,739
              Total               $115,666



3 As set forth in Exhibit 1, FERNANDEZ resided at 120 Bridge Street. The returns referenced
below either list 120 Bridge Street as the residence or specify various apartments within 120
Bridge Street, including apartments 2E, #, 3D, and 4.
                                                     3
Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 4 of 17




  c. An IP address associated with FERNANDEZ (71.192.190.209) was responsible for

     filing the following 2019 1040 returns, each of which listed the taxpayer’s address

     as being at 120 Bridge Street:

     K.P.               $12,388
     M.G.               $14,644
     R.F.               $10,458
     W.G.               $15,175
     A.P.               $14,847
     J.F.               $10,436
     L.M.               $14,018
     P.V.               $12,702
     X.G.               $14,693
     J.B.               $10,739
     C.B.               $13,440
     M.J.               $13,379
     J.M.               $13,603
     W.O.               $6,448
     A.R.               $9,143
     Total              $207,701

  d. An IP address associated with FERNANDEZ (71.192.190.209) was responsible for

     filing the following 2019 Massachusetts returns, each of which listed the taxpayer’s

     address as being at 120 Bridge Street:

     K.P.               $13,887
     M.G.               $13,810
     L.M.               $13,663
     E.M.               $13,730
     J.M.               $13,722
     P.V.               $13,603
     X.G.               $13,802
     C.B.               $13,533
     M.J.               $13,767
     W.G.               $13,717
     Total              $164,543




                                             4
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 5 of 17




       8.         As set forth in Exhibit 1, various checks associated with fraudulent tax returns, as

well as at least one fraudulent Economic Income Payment check, were deposited into the Santander

Business Checking Account.

       9.         The Santander signature card associated with the Santander Business Checking

Account lists FERNANDEZ’s name along with a phone number 978-335-0205 and an email

address ROOSEVELT2079@GMAIL.COM.

       10.        As set forth in Exhibit 1, a fraudulent 1040 return was filed under the name of

Person 1 (with initials X.G.). This return listed an email address xiog1270@gmail.com.

       11.        As set forth in Exhibit 1, a fraudulent 1040 return was filed under the name of

Person 2 (with initials A.P.). This return listed an email address apinto0668@gmail.com.

       12.        As set forth in Exhibit 1, a fraudulent 2019 1040 return was filed under the name

of Person 3 (with initials P.V.). This return listed an email address pvaldez0478@gmail.com.

       13.        As set forth in Exhibit 1, a fraudulent 1040 return was filed under the name of

Person 4 (with initials J.F.). This return listed an email address jofe0701@gmail.com.

         Probable Cause to Believe That FERNANDEZ Engaged in the EID Loan Scheme

       14.        This investigation has established that, from in or around June of 2020 through in

or around December of 2020, FERNANDEZ applied for at least 12 SBA EID loans.                The loan

numbers and entities that filed for the loans were as follows:

             a.      Loan # 3304315257 – Soluciones Multi Service
             b.      Loan # 3306815702 – Soluciones Multi Service
             c.      Loan # 3309004227 – Soluciones Multi Service
             d.      Loan # 3309724534 – Soluciones Multi Service
             e.      Loan # 3314452432 – Fernandez LLC
             f.      Loan # 3314667298 – Fernandez LLC
             g.      Loan # 3315415464 – Roosevelt Fernandez
             h.      Loan # 3315429977 – Roosevelt Fernandez
             i.      Loan # 3315471710 – Nuevo Mundo Corp
                                                   5
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 6 of 17




              j.      Loan # 3315415464 – Nuevo Mundo Corp
              k.      Loan # 3315488835 – Nuevo Mundo Corp
              l.      Loan # 3314217490 – Lo Kontrario

        15.        SBA loan documents for each of these EID loans reflect information identifying

Fernandez as the individual applying for the loan. Information that identified FERNANDEZ as the

applicant included the following:

              a.      FERNANDEZ’s Name;
              b.      FERNANDEZ’s Address;
              c.      Bank Accounts held by FERNANDEZ;
              d.      Tax Returns with FERNANDEZ’s name and Social Security Number;
              e.      FERNANDEZ’s Phone Number; and/or
              f.      FERNANDEZ’s Email Address.

Soluciones Multi Service Loan

        16.        According to SBA records, on June 4, 2020, an EID loan application was completed

on-line, via the SBA website, for Soluciones Multi Service (EIN #XX-XXXXXXX). The primary

business address for Soluciones Multi Service was 120 Bridge Street in Salem, Massachusetts. The

phone number for Soluciones Multi Service was listed as 978-335-0205 and the email was

Roosevelt2079@gmail.com. The application listed the primary business activity as the preparation

of tax returns.

        17.        The application listed FERNANDEZ as the 100% owner of Soluciones and

included the address, phone number and email address above as belonging to FERNANDEZ.

        18.        The application also listed the Santander Business Checking Account (i.e., the

account ending -4987).

        19.        SBA records for this loan also include copies of two 2019 Form 1040, Individual

Income Tax Returns. The first listed FERNANDEZ’s name, address, Social Security number, and

a Taxable Income of $254,407.          The second listed FERNANDEZ’s name, address, Social

                                                   6
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 7 of 17




Security number, and a Taxable Income of $53,0424. A review of IRS databases revealed that

neither of these tax returns matched the 2019 Form 1040, Individual Income Tax Return, that

FERNANDEZ filed with the IRS for the 2019 tax year.

       20.     SBA records for this loan also include a copy of FERNANDEZ’s Massachusetts

driver’s license, with a photograph depicting FERNANDEZ.

       21.     Based on my training and experience, and my review of the pertinent loan records,

I believe that FERNANDEZ provided forged and falsified information to the SBA in support of

this loan application.

       22.     SBA records for this loan indicate that the loan was funded on July 16, 2020 in the

amount of $124,900. Bank records for the Santander Business Checking Account show a deposit

from the SBA in the amount of $124,900 on July 17, 2020.

       23.     Bank records for the Santander Business Checking Account also reveal significant

cash withdrawals shortly after the SBA deposit associated with this loan:




4
 It is unclear why FERNANDEZ submitted two different 2019 Forms 1040 listing different
amounts of taxable income, although as noted below they both appear to be fraudulent.
                                                7
         Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 8 of 17




                          Date          Amount           BranchLocation
                           07/17/2020   $903.00   Beverly
                           07/20/2020   $903.00   Beverly
                           07/20/2020   $903.00   Beverly
                           07/20/2020   $903.00   Beverly
                           07/21/2020   $903.00   Beverly
                           07/22/2020   $9,000.00    SwampscottͲVininSquare
                           07/23/2020   $9,000.00    PeabodyPlace
                           07/23/2020   $700.00   Peabody
                           07/24/2020   $9,500.00    Seabrook,NH
                           07/24/2020   $500.00   Seabrook,NH
                           07/27/2020   $9,500.00    Newburyport
                           07/27/2020   $2,000.00    Peabody
                           07/27/2020   $9,500.00    Lynn
                           07/28/2020   $9,500.00    Beverly
                           07/29/2020   $9,500.00    SwampscottͲVininSquare
                           07/30/2020   $9,500.00    PeabodyPlace
                           07/31/2020   $9,500.00    Lynn


         24.   On June 24, 2020, another EID loan application was completed on-line, via the

SBA’s website, for Soluciones Multi Service (EIN #XX-XXXXXXX). Notes included with loan

documents indicated that the SBA identified this as a duplicate loan application and declined the

loans.

Fernandez International Loan

         25.   According to SBA records, on August 9, 2020, FERNANDEZ signed an EID loan

document, via DocuSign on the SBA website, for Fernandez International (EIN # XX-XXXXXXX).

The primary business address for Fernandez International was 140 Union Street in Lynn,

Massachusetts. The email for Fernandez International was Rfernandez0979@gmail.com.

         26.   The application also listed the Santander Business Checking Account (i.e., the

account ending -4987).

         27.   A copy of a 2019 Form 1040, Individual Income Tax Return, was included in the
                                                  8
        Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 9 of 17




documentation provided to the SBA. The return had FERNANDEZ’s name, address and social

security number and a Taxable Income of $371,801. The return also had a Schedule C, Profit or

Loss from Business, attached that was in name the of Fernandez International. The Schedule C

listed the principle business of Fernandez International as Import/Export and reported $502,100 as

Gross Receipts and $403,798 as net income from the business. A review of IRS databases

revealed that this information did not match the actual 2019 Form 1040, Individual Income Tax

Return, that FERNANDEZ filed with the IRS for the 2019 tax year.

       28.     SBA records for this loan also include a copy of FERNANDEZ’s Massachusetts

driver’s license, with a photograph depicting FERNANDEZ.5

       29.     Based on my training and experience, and my review of the pertinent loan records,

I believe that FERNANDEZ provided forged and falsified information to the SBA in support of

this loan application.

       30.     Records associated with the Santander Business Checking Account reflect a deposit

from the SBA in the amount of $149,900 on August 11, 2020. Account records also show the

following cash withdrawals:


        Date             Amount          BranchLocation
         08/11/2020      $1,003.00   Reading
         08/12/2020      $2,000.00   Swampscott
         08/13/2020      $2,500.00   Swampscott
         08/14/2020      $2,500.00   Swampscott
         08/17/2020      $2,500.00   Swampscott




5
 A copy of a TD Bank Business Debit card in the name Fernandez International and Roosevelt
FERNANDEZ was included in the SBA records, as was copy of a business certificate from the
City of Salem in the name of Fernandez International.

                                                    9
         Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 10 of 17




       31.       A further review of the Santander Business Checking Account revealed that, on

August 28, 2020, the SBA withdrew $149,900, the full amount of the loan.

Other Loans

       32.       In addition, FERNANDEZ was the listed applicant on numerous other EID loan

applications, as detailed below. Each of these applications listed FERNANDEZ as the 100%

owner and listed his home address of 120 Bridge St in Salem.       Based on my investigation, my

knowledge of FERNANDEZ’s work activities, the information below, and my training and

experience, I believe that most or all of these loan applications were fraudulent. The investigation

into these loan applications, and the companies in whose names they were submitted, remains

ongoing.

       33.       According to SBA documents, on September 12, 2020, an EID loan application was

completed on-line, via the SBA’s website, for Fernandez LLC (EIN #XX-XXXXXXX). The primary

business address for Fernandez LLC was 120 Bridge Street in Salem, Massachusetts. The phone

number     for   Fernandez    LLC    was    listed   as   646-209-2507     and   the   email   was

Fernandezllc@gmail.com. The primary business activity was Legal Services. A copy of a 2019

Form 1040, Individual Income Tax Return, in the name of FERNANDEZ was included in the SBA

records, which listed a Taxable Income of $145,404. A review of IRS databases revealed that

this tax return did not match the 2019 Form 1040, Individual Income Tax Return, that Fernandez

filed with the IRS for the 2019 tax year. The return also had a Schedule C, Profit or Loss from

Business, attached that was in name the of Fernandez LLC. The Schedule C listed the principle

business of Fernandez LLC as Immigration Consultants and reported $301,390 as Gross Receipts




                                                10
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 11 of 17




and $203,088 as net income from the business.6 SBA records reflect that the SBA declined the

loan because it was unable to verify the information provided.

       34.     According to SBA documents, on September 22, 2020, an EID loan application was

completed on-line, via the SBA’s website, for Fernandez LLC (EIN #XX-XXXXXXX). The phone

number for Fernandez LLC was listed as 925-528-5198 and the email was Jgayle189@gmail.com.

The primary business activity was Agriculture. SBA records reflect that the SBA could not verify

the bank account listed in the application and put the loan application on hold.

       35.     According to SBA documents, on November 28, 2020, an EID loan application was

completed on-line, via the SBA’s website, for Roosevelt Fernandez (EIN #XX-XXXXXXX). The

application listed the phone number 954-729-8065 and the email rofer0979@gmail.com. The

primary business activity was Tax Preparation Services. SBA records reflect that the SBA put

the loan on hold due to concerns of identity theft.

       36.     According to SBA documents, on September 3, 2020, an EID loan application was

completed on-line, via the SBA’s website, for Lo Kontrario (EIN #XX-XXXXXXX). The primary

business address for Lo Kontrario was 120 Bridge Street in Salem, Massachusetts. The phone

number for Lo Kontrario was listed as 954-729-8065 and the email was lokontrario@gmail.com.

The primary business activity was Entertainment Venue. A copy of a 2019 Form 1040, Individual

Income Tax Return, in the name of FERNANDEZ was included in the SBA records, which listed

a Taxable Income of $180,860. The return also had a Schedule C, Profit or Loss from Business,




6
 A copy of a TD Bank Business Debit card in the name Fernandez LLC and Roosevelt
FERNANDEZ was included in the SBA records, as was copy of a business certificate from the
City of Salem in the name of Fernandez LLC.

                                                 11
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 12 of 17




attached that was in name the of Lo Kontrario. The Schedule C listed the principle business of Lo

Kontrario as Musical Entertainment and reported $322,480 as Gross Receipts and $224,178 as net

income from the business.7 A review of IRS databases revealed that neither of these tax returns

matched the 2019 Form 1040, Individual Income Tax Return, that Fernandez filed with the IRS

for the 2019 tax year. SBA records reflect that the SBA declined the loan because it was unable

to verify the information provided.

       37.     According to SBA documents, numerous EID loan applications were submitted

for Nuevo Mundo (EIN #XX-XXXXXXX). These applications listed prior 12 months revenue for

Nuevo Mundo of over $300,000. These applications listed email addresses of

nuevomundo2079@gmail.com, nuevomundo0979@gmail.com, or

nuevomundo0920@gmail.com. SBA records reflect that none of the Nuevo Mundo loans was

approved.

                    Investigators’ Possession of the FERNANDEZ Phones

       38.     The FERNANDEZ Phones are currently in the possession of the Internal Revenue

Service, and are being stored at its facilities, as described in Attachment A.

       39.     The FERNANDEZ Phones were seized from FERNANDEZ while he was entering

the United States via an international flight that landed at Boston Logan International Airport on

January 12, 2021, at which time he was arrested on the federal arrest warrant issued in Case 20-

mj-4290-DHH. Specifically, the phones seized from FERNANDEZ were a Black Samsung

Galaxy S8 Smartphone, International Mobile Equipment Identity (“IMEI”) #353111092434222



7
  A copy of a business certificate from the City of Salem in the name of Lo Kontrario, was
included in the SBA records.
                                                 12
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 13 of 17




and a Black Samsung Galaxy S10+ Smartphone, IMEI #352695109215146.

       40.     While the investigators might already have all necessary authority to examine the

computer equipment, I seek these additional warrants out of an abundance of caution to be certain

that its search will comply with the Fourth Amendment and other applicable laws.

                    Probable Cause to Believe That FERNANDEZ Phones
                      Contains Evidence, Fruits, And Instrumentalities

       41.     As discussed above, the FERNANDEZ Phones are currently being stored by

investigators at their facilities as described in Attachment A. I understand that they have been

stored in a manner in which their contents are, to the extent material to this investigation, in

substantially the same state as they were when they first came into the investigators’ possession.

       42.     I know, based on my training and experience, that mobile phones are often used to

access email accounts and to send and receive emails. I likewise know that records stored within

a mobile phone can indicate the email accounts that have been associated with that phone and/or

can store the contents of emails sent or received from a given account.          I expect that the

FERNANDEZ Phones may have records evidencing the email account(s) utilized by the users of

those devices (i.e., FERNANDEZ).

       43.     I know, based on my training and experience, that mobile phones are often used to

connect to wireless networks, including networks located at personal residences and businesses. I

likewise know that records stored within a mobile phone can indicate what wireless networks or

IP addresses have been used by or associated with that device. I expect that the FERNANDEZ

Phones may have records indicating prior connections to IP addresses, potentially including IP

address 71.192.190.209, an IP address associated with FERNANDEZ’ residence.

       44.     I know, based on my training and experience, that mobile phones and other internet-

                                                13
           Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 14 of 17




capable devices are often utilized to conduct online banking, to access mobile banking websites,

and/or to access mobile banking applications. I likewise know that records stored within a mobile

phone can demonstrate that the user of that phone has visited certain websites and/or used or

downloaded certain applications. I expect that the FERNANDEZ Phones may have records

evidencing bank accounts that have been accessed by the users of that devices (i.e.,

FERNANDEZ).

       45.      I also know, based on my training and experience, that individuals frequently

receive text messages and/or emails from banks and other financial institutions with whom they

have accounts. I likewise know that mobile phones often store the contents of emails and text

messages sent or received by the phone’s user. I expect that the FERNANDEZ Phones may have

records evidencing communications with any financial institution(s) utilized by the user of those

devices (i.e., FERNANDEZ).

       46.      I know, based on my training and experience, that individuals who prepare tax

returns often communicate with the taxpayers on whose behalf they prepare such returns, including

via email and phone.

       47.      I know, based on my training and experience, that individuals and businesses

frequently maintain copies of tax returns they have filed, including electronic copies of such

returns.

       48.      From my training, experience, and information provided to me by other agents, I

am aware that businesses frequently use electronic equipment to carry out, communicate about,

and store records about their business operations. These tasks are frequently accomplished

through sending and receiving business-related e-mail and instant messages; drafting

correspondence and other business documents such as spreadsheets and presentations; scheduling
                                               14
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 15 of 17




business activities; keeping a calendar of business and other activities; arranging for business

travel; storing pictures related to business activities; purchasing and selling inventory and supplies

online; researching online; and accessing banking, financial, investment, utility, and other accounts

concerning the movement and payment of money.

       49.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use computer equipment to carry out, communicate about,

and store records regarding their daily activities.      These tasks are frequently accomplished

through sending and receiving e-mail, instant messages, and other forms of phone or internet based

messages; scheduling activities; keeping a calendar of activities; arranging travel; purchasing

items; searching for information including information regarding travel and activities; arranging

for travel, accessing personal accounts including banking information; paying for items; and

creating and storing images and videos of their movements and activities.

       50.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers. The FERNANDEZ

Phones are smartphones.      Smartphones have capabilities that include serving as a wireless

telephone, digital camera, portable media player, GPS navigation device, sending and receiving

text messages and e-mails, and storing a vast range and amount of electronic data. Examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

       51.     From my training, experience, and information provided to me by other agents, I

am aware that businesses and/or individuals commonly store records of the type described in

Attachment B in mobile phones, computer hardware, computer software, and storage media.
                                                 15
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 16 of 17




       52.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that data can often be recovered months or even years after it has been written,

downloaded, saved, deleted, or viewed locally or over the Internet. This is true because:

               a.      Electronic files that have been downloaded to a storage medium can be
               stored for years at little or no cost. Furthermore, when users replace their
               electronic equipment, they can easily transfer the data from their old device to a
               new one.

               b.      Even after files have been deleted, they can be recovered months or years
               later using forensic tools. This is so because when a person "deletes" a file on a
               device, the data contained in the file often does not actually disappear; rather, that
               data remains on the storage medium until it is overwritten by new data, which might
               not occur for long periods of time. In addition, the device’s operating system may
               also keep a record of deleted data in a "swap" or "recovery" file.

               c.      Wholly apart from user-generated files, electronic storage media often
               contains electronic evidence of how the device has been used, what it has been used
               for, and who has used it. This evidence can take the form of operating system
               configurations, artifacts from operating system or application operation; file system
               data structures, and virtual memory "swap" or paging files. It is technically
               possible to delete this information, but users typically do not erase or delete this
               evidence because special software is typically required for that task.

               d.      Similarly, files that have been viewed over the Internet are sometimes
               automatically downloaded into a temporary Internet directory or "cache." The
               browser often maintains a fixed amount of hard drive space devoted to these files,
               and the files are overwritten only as they are replaced with more recently viewed
               Internet pages or if a user takes steps to delete them.

               e.      In addition, based on my knowledge, training, and experience, I know that
               businesses and businesspeople often retain correspondence, financial, transactional,
               and other business records for years to identify past customers and vendors for
               potential future transactions; keep track of business deals; monitor payments, debts,
               and expenses; resolve business disputes stemming from past transactions; prepare
               tax returns and other tax documents; and engage in other business-related purposes.
               [can also mention that the scheme extended over an extended period, or any other
               facts indicating why device would still have evidence.




                                                 16
       Case 1:21-mj-04026-DHH Document 2-1 Filed 02/02/21 Page 17 of 17




                                       CONCLUSION

       53.    Based on the information described above, I have probable cause to believe that

FERNANDEZ has committed the Target Offenses via his involvement in and/or organization of

one or more fraudulent schemes and/or his unlawful use of various means of identification.

       54.    Based on the information described above, I also have probable cause to believe

that evidence, fruits, and instrumentalities of these crimes, as described in Attachment B, are

contained within the phone described in Attachment A.



       Sworn to under the pains and penalties of perjury,


                                                    ____________________
                                                    Special Agent William Noonan
                                                    IRS-CI

Subscribed and sworn by telephone in accordance with Fed. R. Crim. P. 4.1
on February____,
             2   2021.     9:34
                              4 a.m.
                                a.m
                                 .m.


___________________________________________
                          ___
                           _______
                           __     _ __
                                    _ __
                                       _______
                                          _____
                                          __
Hon. David H. Hennessy
United States Magistrate Judge
                          uddggee




                                               17
